Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

means for identifying values of … pins: claims 16 18 19
[0038]       In embodiments, the tester channel card compressed pattern file 104 may be used to identify, for each tester cycle for the DUT, values of drive pins and acceptable values for corresponding compare pins. 

means for analyzing the identified values: claim 16  processor figure 10 Paragraphs [0075, 0078, 00100, 00110]
means for compressing:  claims 16 18 19 20  processor Paragraphs [0075, 0078, 00100, 00110]

means for storing the compressed values: claim 16, processor memory Fig 10
means for creating, based upon the analysis: claim 20, processor Paragraph [00110]

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to storing compressed test pattern for testing package assemblies. 
The claimed invention (claim 1 as representative of the independent claims) recites in part:

identifying values of a plurality of compare pins for the plurality of test cycles to compare an output of the DUT, respectively, for each of the plurality of test cycles; 
analyzing the identified values; 
compressing, based on the analysis, the values of the plurality of drive pins and the plurality of compare pins; and 
storing the compressed values on the FPGA.”

The prior arts of record (Rozkovec, et al "Application dependent FPGA testing method using compressed deterministic test vectors," as an example of such prior arts) teach storing compressed test patterns into the internal structure of the FPGA. The patterns are obtained with the help of the improved COMPAS algorithm – compression system based on test pattern overlapping. The COMPAS requires unused scan chains for the test pattern decompression which is well suited for FPGAs.
However the prior arts fail to teach the claimed specifics of 
“…identifying values of a plurality of drive pins for a plurality of test cycles to apply to an input of the DUT for each of the plurality of test cycles; 
identifying values of a plurality of compare pins for the plurality of test cycles to compare an output of the DUT, respectively, for each of the plurality of test cycles; 
analyzing the identified values; 
compressing, based on the analysis, the values of the plurality of drive pins and the plurality of compare pins; and 


As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-20 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other cited prior arts teach:
Rajski et al. U.S Pub 2007/0234157 teach test data compression (compactors) wich will mask out the X (don’t care) values. a single-output XOR tree was used as a combinational test response compactor. A mask register in a selector circuit was loaded once per pattern. This approach required providing a negligible amount of additional data for masking signals, and thus it did not significantly compromise the compression ratio. 


Carlough et al.  U.S Pub 2019/0260380 teach using test cycles and comparisons of test patterns on a chip system.

L. Ciganda et al. "An enhanced FPGA-based low-cost tester platform exploiting effective test data compression for SoCs," teaches a data compression/decompression technique which is well suited for reducing the size of test programs stored on the tester; this technique is particularly effective for very long sequential test vectors generated to test SoCs by means of low-cost test procedures; thus, the paper outlines the characteristics of an FPGA-based low-cost tester platform that takes advantage of the described compression schema.

Gang Zeng and H. Ito, "Non-intrusive test compression for SOC using embedded FPGA core," teaches a complete non-intrusive test compression solution for system-on-a-chip (SOC) using embedded FPGA core. The solution achieves low-cost testing by employing not only selective Huffman vertical coding (SHVC) for test stimuli compression, but also MISR-based time compactor for test responses compaction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT

Art Unit 2111



/CYNTHIA BRITT/           Primary Examiner, Art Unit 2111